Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to communications filed on 6/27/2022.  Claims 1-2, 4-5, 8, 10-11, 14, 16-20 have been amended.  No other claims have been amended, added, or canceled.  Accordingly, claims 1- 20 are pending.  
Response to Arguments
Applicant's arguments filed 6/27/2022-- specifically relating to claim 16--have been fully considered but they are not persuasive. In substance applicant’s representative argues that the combination of Kang and Lihkterman fail to teach and/or disclose “a method including determining whether a number of driver performance parameters correspond to at least one stored performance parameters of a first suspension profile, and, in response to determining that the number of the driver performance parameters corresponding to at least one of the stored performance parameters satisfies a threshold, adjusting a suspension of the vehicle based on suspension settings of the first suspension profile”.
In response to applicant’s argument the examiner respectfully disagrees. At least, Kang discloses determining a driver/user’s mood (i.e., performance parameters) based upon certain characterizations (i.e., thresholds) to adjust the vehicle’s one or more saved settings including the suspension (i.e., from comfort mode to engaging mode). Hence the examiner contends that Kang still reads on the instantly contested limitation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 20200269848 A1) in view of Likhterman (US 20190389483 A1).
Regarding Claim 16, Kang discloses:
comparing the driver performance parameter to at least one suspension profile of a plurality of suspension profiles stored in a database, each of the suspension profiles including a stored performance parameter of the vehicle and a suspension setting (Kang Fig 4B & ¶ 49 (mode reads on profile): FIG. 4B illustrates an exemplary table of the mood profile corresponding to the moods and adjustment of vehicle features based on the mood; ¶ 55 (mode reads on profile): The system may utilize adjustment of various vehicle features to adjust for the mood of the user. For example, in Cluster F, the adjustment may include may include having the vehicle suspension system set to an engaging mode. Thus, a controller may execute instructions to be sent to a vehicle suspension controller (or another system) to activate or adjust the suspension for an engagement mode)
if the driver performance parameter corresponds to a first stored performance parameter of a first suspension profile of the plurality of suspension profiles, adjusting a suspension of the vehicle according to a first suspension setting of the first suspension profile (Kang Fig 4A & ¶ 55 (mode reads on profile): The system may utilize adjustment of various vehicle features to adjust for the mood of the user. For example, in Cluster F, the adjustment may include may include having the vehicle suspension system set to an engaging mode. Thus, a controller may execute instructions to be sent to a vehicle suspension controller (or another system) to activate or adjust the suspension for an engagement mode)
in response to determining that the number of the driver performance parameters corresponding to at least one of the stored performance parameters satisfies a threshold, adjusting a suspension of the vehicle based on the suspension settings of the first suspension profile (see Kang at least fig. 4B and par. 54-55).
Kang does not disclose the following; however Likhterman teaches:
A method comprising: detecting a driver performance parameter of a driver driving a vehicle, the driver performance parameter representing the behaviour of the driver of the vehicle (Likhterman ¶ 48: For example, vehicle control computer 116 may receive vehicle performance and operational data for vehicle 110 from vehicle sensors 111. In some instances, vehicle control computer 116 may receive vehicle performance and operational data (e.g., location, speed, direction acceleration, deceleration, and the like) from one or more sensors 121 included in mobile computing device 120. The received vehicle performance and operational data may be associated with the general driving behavior of a user/driver of vehicle 110 during vehicle operation. For example, the received vehicle performance and operational data may include at least the user/driver's typical driving speed, rates of acceleration or deceleration (e.g., braking), steering column positioning, headlights usage, brake light operation, door opening and closing, door locking and unlocking, cruise control usage, hazard lights usage, windshield wiper usage, horn usage, and turn signal usage.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kang with Likhterman. Kang discloses a suspension profile control system based on driver parameters, but it does not go into detail on the driver profile. Likhterman teaches adjusting suspension controls based on a user profile, but does not go into the specific suspension control scheme. These each focus on half the issue, and combining them gives a more complete user/suspension profile mapping structure. Such a structure allows for more rapid adjustments to user specifications and thus a better driving experience.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MACEEH ANWARI whose telephone number is 571-272-7591.  The examiner can normally be reached on Monday-Friday 7:30-5:00 PM ES.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MACEEH ANWARI/Primary Examiner, Art Unit 3663